Citation Nr: 1146102	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  05-25 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In a July 2009 decision the Board denied entitlement to service connection for bipolar disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011 the Court issued a memorandum decision vacating the Board's denial of  service connection for bipolar disorder and remanding the matter for further proceedings.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the July 2011 memorandum decision the Court indicated that the Veteran may have outstanding service treatment records.  The Board previously held that the April 2006 response from the National Personnel Records Center (NPRC) fulfilled the duty to assist with regard to obtaining service treatment records.  However, the Court determined the RO should have specifically requested the Veteran's treatment records from his Base Alcohol Rehabilitation Program.  

As such, the Agency of Original Jurisdiction (AOJ) should request from the NPRC, or other appropriate source, the Veteran's treatment records from the Base Alcohol Rehabilitation Program from the period of October 1975 to January 1976.  

The Veteran should also be afforded a VA examination to determine if his bipolar disorder is related to service.  The examiner should thoroughly review the Veteran's service treatment records and service personnel records.
The Board further notes that the most recent VA treatment records in the claims file are from April 2008.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from April 2008 through the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records for the period from April 2008 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	The AOJ should request from the NPRC in St. Louis, Missouri, or other appropriate source, any records from the Veteran's treatment in the Base Alcohol Rehabilitation Program for the period of October 1975 to January 1976.  

It should be noted that the Veteran's clinical records may be filed at the NPRC under the name of the facility, and not the Veteran.  If no records are available, this should be indicated in written response to the request.  

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

3.	After completing the above, schedule the Veteran for a VA examination to determine the nature and etiology of his bipolar disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the service treatment and service personnel records and examining the Veteran, in addition to the other information provided in the examination report, the examiner should provide the following opinions:

Whether it is at least as likely as not that the Veteran's bipolar disorder is related to service. 
  
The examiner should specifically discuss the Veteran's service treatment and personnel records and any psychiatric symptoms or conditions noted in-service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

The Veteran is also to be advised of the importance of reporting to any scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2011).

4.	After completing the above, readjudicate the Veteran's claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


